DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6, 9-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (US Patent 5294847), hereinafter as Grossman, in view of Bertin (PGPUB 20190341107), hereinafter as Bertin.
Regarding claim 2, Grossman teaches a method, comprising: 
activating a first set of switches (Fig 1, switch 40, 50) coupled with a component to configure the component in an amplifier mode (col 3 line 39 and col 4 line 20-42 and Fig 1) ; 

outputting, by the component while configured in the full latch mode, a second voltage based on the logic state of the memory cell (col 2, line 18-35); and 
but not expressly 
applying, by the component while configured in the amplifier mode, a first voltage to a digit line that is coupled with a memory cell, wherein a logic state is stored at the memory cell based at least in part on the applying; 
storing, by the component while configured in the full latch mode, the second voltage.
Bertin teaches applying, by the component while configured in the amplifier mode, a first voltage to a digit line that is coupled with a memory cell, wherein a logic state is stored at the memory cell based at least in part on the applying ([0164] write by applying a V to bit line from SA); 
storing, by the component while configured in the full latch mode, the second voltage ([0267] write back from sense/latch circuit).
Since Bertin and Grossman are both from the same field of semiconductor memory device, the purpose disclosed by Bertin would have been recognized in the pertinent art of Grossman. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use structure of Grossman into the device of Bertin for the purpose of write and write/back operation of the memory cell. 
Regarding claim 3, Grossman teaches deactivating, concurrently with activating the first set of switches, the second set of switches to configure the component in the amplifier mode (Fig 1, 40 and 62 is controlled by the P or NFET by the same signal, which high or low signal can only turned on one while turn off the other).
claim 4, argument used in rejection of claim 3 applies.
Regarding claim 5, Grossman teaches activating the first set of switches comprises: 
activating a first switch (Fig 1, switch 40) that is coupled with a gate of a first transistor and a gate of a second transistor; 
activating a second switch (Fig 1, switch 28) that is coupled with the gate of the first transistor and a drain of a third transistor (Fig 1, transistor 32); and 
activating a third switch that is coupled with the third transistor and a voltage source (Fig 1, 32 connected to voltage source-ground).
Regarding claim 17, Bertin teaches the plurality of transistors are configured to store a voltage obtained by sensing the memory cell regardless of a logic state stored by the memory cell based at least in part on the full latch mode being configured ([0164]).
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 18, Grossman teaches an apparatus, comprising: 
a memory array (Fig 2); a controller coupled with the memory array and configured to: 
activate a first set of switches coupled with a component to configure the component in an amplifier mode (Col 4, line 20-42 and Fig 1); 
activate a second set of switches coupled with the component to configure the component in a full latch mode, the second set of switches being different than the first set of switches (Fig 1 and col 4, line 43-46); 
output, by the component while configured in the full latch mode, a second voltage based on the logic state of the memory cell (Fig 1, OUT/OUT bar); and 
Bertin teaches apply, by the component while configured in the amplifier mode, a first voltage to a digit line that is coupled with a memory cell, wherein a logic state is stored at the memory cell based at least in part on the applying ([0164] write); 

The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 19, argument used in rejection of claim 3 applies.
Regarding claim 20, argument used in rejection of claim 4 applies.
Regarding claim 21, Grossman teaches the controller is further configured to: activate a first switch that is coupled with a gate of a first transistor and a gate of a second transistor; activate a second switch that is coupled with the gate of the first transistor and a drain of a third transistor; and activate a third switch that is coupled with the third transistor and a voltage source (Fig 1 and col 4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman.
Regarding claim 7, Grossman teaches an apparatus, comprising: a memory cell (Fig 2); 
a plurality of transistors coupled with the memory cell, wherein an output of the plurality of transistors is coupled with a digit line that is coupled with the memory cell (Fig 1, transistors); and 
a plurality of switches (Fig 1, selectors 40, 50, 62 and 64) coupled with the plurality of transistors and 
configurable in a first configuration for configuring the plurality of transistors in a cross-coupled configuration associated with a full latch mode and 

Regarding claim 8, arguments used in rejection of claim 3 and rejection of claim 4 apply.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG

Art Unit 2827



/MIN HUANG/              Primary Examiner, Art Unit 2827